PER CURIAM.
Claimant is a 33-year-old male with a high school education who was employed as a welder for Anning-Johnson Company. On October 8, 1974, he fell approximately fifteen feet and sustained an injury to his lower back. His treating physician, Dr. Ra-hilly, testified, and the deputy commissioner had so found, that the claimant has suffered a 20% permanent partial disability to the body as a whole as an anatomical impairment rating. Dr. Rahilly did not place the claimant on any specific restrictions and told him to do whatever type of work he could tolerate. However, the deputy commissioner awarded to the claimant a 50% permanent partial disability rating, which the employer/carrier now appeals.
The employer/carrier urges that the deputy commissioner erred in awarding claimant a 50% permanent partial disability rating in the absence of an adequate work search. We agree and reverse. Aside from one effort to return to his former occupation, the claimant has made no effort to seek employment. Further, he refused the opportunity for retraining as well as recommended surgery. He may properly refuse surgery. See Henderson v. Booth, 281 So.2d 350 (Fla.1973); Sultan & Chera Corporation v. Fallas, 59 So.2d 535 (Fla.1952). However, the cases are legion holding that a claimant must make an adequate work search to establish a loss of wage-earning capacity in excess of his anatomical impairment rating, e. g, Scotty’s, Inc. v. Jones, 393 So.2d 657 (Fla. 1st DCA 1981); Exxon Company v. Alexis, 370 So.2d 1128 (Fla. 1978). Considering Dr. Rahilly’s advice that the claimant could return to work performing jobs that did not cause him great pain, his refusal of retraining, and his failure to adequately test the job market, we think that the claimant has failed to establish a loss of wage-earning capacity. Therefore, we reverse the deputy commissioner’s award and amend the order to reflect a 20% permanent partial disability rating.
REVERSED.
*520LARRY G. SMITH and McCORD, JJ., and LILES, WOODIE A. (Retired), Associate Judge, concur.